


Exhibit 10.22

 

SIXTH AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

This SIXTH AMENDMENT TO TRANSITION SERVICES AGREEMENT (“Amendment”), dated
September 14, 2010 and deemed effective as of August 1, 2010, is made and
entered into by and between Limited Brands, Inc. (“Limited Brands”) and Lerner
New York Holding, Inc. and New York & Company, Inc., successor in interest to
New York & Co. Group, Inc. (collectively, “Buyer” and/or “Lerner”).  Defined
terms that are used but not defined herein shall be as defined in the Transition
Services Agreement dated November 27, 2002, as amended (“TSA”), between Limited
Brands and Lerner.  The parties wish to amend the TSA and Schedules as described
below.  It is therefore agreed as follows:

 

1.                                       Schedule III, Section 1.13 shall be
amended by replacing the language contained in the Fourth Amendment to
Transition Services Agreement dated April 6, 2009 (“Fourth Amendment”), with the
following provision:

 

“Section 1.13.  In addition to any other fees as stated herein, Lerner shall pay
a Management Fee to Limited Brands, without offset or deduction, in the amount
of 0.2% of net revenues on Lerner products distributed through Limited Brands’
facilities, determined in accordance with United States generally accepted
accounting principles (“Management Fee”), but in no event shall the Management
Fee be less than $2,000,000.00 in any Fiscal Year (“Minimum Fee Amount”). 
Lerner agrees that substantially all products intended for sale in Lerner’s
stores in the United States of America shall be distributed through Limited
Brands’ facilities during the term of the TSA, unless Limited Brands shall
consent, in its sole discretion, to the distribution of any such products by
Lerner or a third party.  Lerner shall pay the Management Fee to Limited Brands
on a monthly basis, in accordance with the monthly invoice payment process
described below.  Monthly invoices shall be based upon an estimate of net
revenues provided by Lerner prior to the commencement of each quarter of each
Fiscal Year.  Within thirty (30) days following the end of each quarter of each
Fiscal Year, Lerner shall reconcile the amount paid on the estimated net
revenues to the actual net revenues, and shall notify Limited Brands of any
overpayment or underpayment.  Any such overpayment or underpayment shall be
deducted from or added to, as the case may be, the subsequent monthly invoice. 
In the event that the Management Fee monthly payments shall be less than the
Minimum Fee Amount for any Fiscal Year, a final reconciliation and payment shall
be performed by Lerner within thirty (30) days following the end of such Fiscal
Year to ensure that the Minimum Fee Amount is paid by Lerner.  For any partial
Fiscal Year at the end of the term, the Management Fee and Minimum Fee Amount
shall be reduced in proportion to the number of months in such Fiscal Year that
this Agreement shall be effective.”

 

The parties acknowledge that regardless of the fact that Lerner has been paying
a Management Fee based on the Management Fee Payment Schedule

 

--------------------------------------------------------------------------------


 

outlined in the Fourth Amendment, this Section is to be effective retroactive to
February 1, 2010.  To effectuate such intent, Lerner shall continue paying based
on the existing Management Fee Payment Schedule through July 31, 2010. 
Commencing August 1, 2010, Lerner shall commence paying the Management Fee based
on the provisions of this Amendment.  Within thirty (30) days following the
receipt by both parties of a fully-executed counterpart of this Amendment,
Lerner shall provide Limited Brands with sufficient detail to demonstrate the
amount of any overpayment of the Management Fee through July 31, 2010 based on
the new Management Fee effectuated by this Amendment.  Any such overpayment
shall be recouped by Lerner in equal monthly credits spread over the future
Management Fee payments to be made by Lerner from August 1, 2010 through and
including January 31, 2011.

 

2.                                       Section 5.02 (a)(v) of the TSA shall be
modified by replacing “February 1, 2011” with “February 1, 2014”.

 

3.                                       Section 5.02(c) of the TSA shall be
modified by replacing “February 1, 2011” with “February 1, 2014”.

 

4.                                       Schedule III, Section 1.1 of the TSA
shall be modified by replacing “February 1, 2011” with “February 1, 2014”.

 

5.                                       This Amendment is supplementary to and
modifies the TSA.  This Amendment shall be incorporated as part of the TSA.  The
terms of this Amendment supersede the provisions in the TSA only to the extent
that the terms of this Amendment and the TSA expressly conflict.  However,
nothing in this Amendment should be interpreted as invalidating the TSA, and
provisions of the TSA will continue to cover relations between the parties
insofar as they do not expressly conflict with this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

LERNER NEW YORK HOLDING, INC.

 

LIMITED BRANDS, INC.

 

 

 

By:

/s/ Sheamus Toal

 

By:

/s/ Rick Jackson

Name:

Sheamus Toal

 

Name:

Rick Jackson

Title:

EVP, Chief Financial Officer

 

Title:

EVP, LLS

Date:

September 8, 2010

 

Date:

September 14, 2010

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Name:

Sheamus Toal

 

 

 

Title:

EVP, Chief Financial Officer

 

 

 

Date:

September 8, 2010

 

 

 

 

--------------------------------------------------------------------------------
